DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 9 and 14 are objected to for a blank in the claims where a deposit number should be.
Examiner Comment
It is noted that Applicant intends to deposit seeds for cultivar 2641096 at the NCMA in Scotland, and the deposit statement indicates that upon issuance (of a patent) all restrictions on the public availability to the public of the deposit will be irrevocably removed by affording access to the deposit, but for the above statement a rejection under 35 USC 112(a) enablement would have been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 14 have no information for a deposit of the instantly claimed soybean cultivar 2641096. Since there is no deposit the metes and bounds of the claim scope are undefined. All dependent claims are included in the rejection.

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite soybean cultivar 2641096 and the instant specification indicates phenotypic traits for soybean cultivar 2641096 on pages 7-8 of the specification. However, there is no breeding history or any indication of parentage, and thus the specification fails to indicate possession of the invention as broadly claimed. Accordingly, the specification fails to provide an adequate written description to support a claim to soybean cultivar 2641096.

All claims are rejected.

Conclusion
The claims are deemed provisionally free of the prior art given the failure of the art to teach or suggest a soybean plant having all the characteristics and traits of soybean cultivar 2641096; wherein the nearest art is found in U.S. Patent 11,083,163 filed 10 October, 2019 which teaches soybean variety 2529118 having the same flower color, pubescence, hilum color, pod color and maturity as the instant soybean cultivar 2641096, but has a plant height of 91 cm while the instant soybean cultivar has a height of 107 cm and has a different breeding history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105
1.    Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.    This request is being made for the following reasons: Applicant is claiming a seed of plant cultivar 2641096, but the instant specification is silent about what starting materials and methods were used to produce cultivar 2641096. The requested information is required to make a meaningful and complete search of the prior art.
3.    In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety, 
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines, 
b) Information pertaining to the public availability of the original parental lines should be set forth, 
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used, 
d) The filial generation in which the instant plant was chosen should be set forth,
 e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth, 
f) Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.
4.    If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.    In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
6.    The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.    This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement.
The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663